EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of February 24, 2020 are hereby accepted as FORMAL.

The amendment of November 22, 2021 has been ENTERED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, delete the text of paragraph [0001], and insert therefor --This application is a Continuation of U.S. non-provisional application, assigned serial number 15/654,270, filed July 19, 2017, entitled, "Systems, Methods and Computer-Readable Media for Improving Platform Guidance or Navigation Using Uniquely Coded Signals," now U. S. Patent 10,571,224, which application was a Continuation-In-Part of 

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowable due to the amendment of November 22, 20221 and due to the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
Claims 11-15 are allowable due to the amendment of November 22, 20221 and due to the remarks with that amendment, which remarks are taken as being persuasive in their entirety.
Claims 16-25 are allowable for the reasons set forth in the office action of August 20, 2021.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648